JERRE S. WILLIAMS, Circuit Judge,
dissenting:
My disagreement with the opinion of the Court is found in one narrow but very critical aspect of the holding. That has to do with the asserted availability of an appearance bond procedure under which the owner of an impounded car can get it back without paying towing and storage charges. The Court’s opinion accurately reports that there is a provision in La.Rev.Stat.Ann. 32:392(B), under which an appearance bond can be executed. I reluctantly agree that this procedure is constitu*1013tional under the facts of this case. The procedure could be unconstitutional in a ease where high charges had been built up and an owner had no way of knowing his car had been impounded. The procedure is suspect as to fundamental fairness since it provides only for a bond which is in the maximum amount of all possible penalties and charges.
The problem in this case is that under the findings of the district court, unchallenged in this Court, this appearance bond procedure had never been used in Jefferson Parish, that at least one judge of the First Parish Court in Jefferson Parish did not know of its existence, that no procedures with respect to handling such a bond have ever been set up. The record also makes clear that the victims of the impoundments were never informed of the alternative of an appearance bond. And once the towing and storage charges have been paid, there is no procedure of any kind under which they can be returned even if the charges are later dropped or the owner is acquitted.
The reliance of the Court is upon the established cliche that “everyone is presumed to know the law.” But when judges and law enforcement officials do not know of the existence of the law or conceal the existence of it, it becomes unconstitutional for the government to act oppressively against citizens by leading them to believe that there is no such recourse under the law. And that is exactly what happened in this case.
There must come a point at which in constitutional fairness to its citizens those in charge of the enforcement of the laws have to deal fairly with citizens and not mislead them as to their rights.
This case is controlled by the principles of Memphis Light, Gas & Water Div. v. Craft, 436 U.S. 1, 14, 98 S.Ct. 1554, 1562, 56 L.Ed.2d 30 (1978). In that case notice was given utility customers that if they did not pay their bills their service would be cut off. The Supreme Court held this notice an unconstitutional deprivation of due process of law because it did not tell the customers of their right to present objections to their bills.
It is not enough to rely upon “each citizen is presumed to know the law” when the person whose car is impounded is told that while he can later challenge the parking ticket in court he cannot have his car back unless he pays the non-refundable fees when actually there is an alternative of which the citizen is kept in ignorance. That is a violation of due process, and the Craft case tells us so. The customers of the utility in Craft were not compelled to “know the law” as to their right to challenge the utility bills. It was a violation of due process not to tell them of their right under the law. So also in this case. Hence this dissent.